              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
MATTHEW JAMES DURY,             )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s “Petition for

Executive Commutation and Deportation to the Netherlands” [Doc. 195].

     In the present motion, the Defendant moves the Court to grant him a

commuted sentence, to legally change his name, and to deport him to the

Netherlands. [Id.].

     The Defendant’s motion is frivolous and legally baseless. To the extent

that the Defendant requests a commutation of his sentence, he must direct

his request to the President of the United States, who has the sole

discretionary authority to grant a pardon or commutation. See Schick v.

Reed, 419 U.S. 256, 267 (1974). With respect to the Defendant’s request to

change his name, this Court does not have jurisdiction to entertain the




       Case 1:08-cr-00016-MR Document 196 Filed 02/18/21 Page 1 of 2
Defendant’s request. Finally, the Defendant’s request to be deported to the

Netherlands is frivolous and is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Petition for

Executive Commutation and Deportation to the Netherlands” [Doc. 195] is

DENIED.

     IT IS SO ORDERED.
                           Signed: February 18, 2021




                                         2



       Case 1:08-cr-00016-MR Document 196 Filed 02/18/21 Page 2 of 2
